     Case 1:19-mj-00256-IDD Document 2 Filed 05/31/19 Page 1 of 4 PageID# 2




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA                           /IAY 3 I 2019
                                       Alexandria Division                                .•       COURT
                                                                                               Virginia __
                                                                          L-
UNITED STATES OF AMERICA                             )
                                                     )
v.                                                   )       Case No. E19-MJ-256
                                                     )
RAUL BELLA-ROJAS                                     )
     a/k/a "Raul Bello Rojas,”                       )
     a/k/a “Raul Bello-Rojas,”                       )
     a/k/a “Jose Luis Lopez,”                        )
     a/k/a “Raul Rojas,”                             )
     a/k/a “Raul Rojas Bello,”                       )
                                                     )
               Defendant.                            )

                          AFFIDAVIT IN SUPPORT OF A
                   CRIMINAL COMPLAINT AND ARREST WARRANT

       I, Kurt Simard, being duly sworn, state the following:

       1.      I am a Deportation Officer with United States Immigration and Customs

Enforcement, Enforcement and Removal Operations (ICE/ERO) in Fairfax, Virginia. I have been

employed with ICE since August of 2011. I was previously employed as a Border Patrol Agent

with United States Customs and Border Protection for three years. During that time, I have

received specialized training and have conducted numerous investigations relating to

administrative and criminal violations of the Immigration and Nationality Act and Title 8 of the

United States Code.

       2.      My duties as a Deportation Officer with ICE include investigating administrative

and criminal violations of the Immigration and Nationality Act and Title 8 of the United States

Code and seeking, when applicable, prosecution and removal of violators. I have received training

in general law enforcement, including training in Title 8 of the United States Code.
    Case 1:19-mj-00256-IDD Document 2 Filed 05/31/19 Page 2 of 4 PageID# 3




       3.      This affidavit is submitted in support of a criminal complaint and arrest warrant for

Raul BELLA-ROJAS (hereafter referred to as BELLA-ROJAS), an alien who was found in the

United States after being denied admission, excluded, deported, or removed, or having departed

the United States while an order of exclusion, deportation, or removal was outstanding, and whose

removal was subsequent to the conviction for commission of a felony, in violation of Title 8,

United States Code, Section 1326(a) and (b)(1).

       4.      The facts and information contained in this affidavit are based upon my training

and experience, personal knowledge, and observations during the course of this investigation, as

well as the observations of other agents involved in this investigation. This affidavit contains

information necessary to support probable cause, and it is not intended to include each and every

fact and matter observed by me or known to the government.

               SUMMARY OF FACTS TO SUPPORT PROBABLE CAUSE

       5.      On or around April 28, 2019, the ICE Pacific Enforcement Response Center

(PERC) in Laguna, Niguel, California, encountered BELLA-ROJAS at the Fairfax County Adult

Detention Center in Virginia (FADC) after he was booked on local charges. The FADC is located

in Fairfax, Virginia, which is in the Eastern District of Virginia. ICE conducted record checks and

ultimately lodged an immigration detainer against BELLA-ROJAS on or about April 28, 2019.

       6.      On or about April 29, 2019, ICE officers responded to the FADC and obtained

BELLA-ROJAS’s fingerprints at that time. ICE processed those fingerprints through ICE indices

containing fingerprint records of known and previously deported aliens. This system is also

integrated with the criminal records maintained by the FBI and is commonly referred to as Next

Generation Identification (NGI). The result of this query showed positive matches to BELLA-

ROJAS and his FBI number.



                                                  2
    Case 1:19-mj-00256-IDD Document 2 Filed 05/31/19 Page 3 of 4 PageID# 4




       7.      On or around May 3, 2019, BELLA-ROJAS entered ICE custody pursuant to the

above-mentioned immigration detainer.

       8.      On or around May 7, 2019, I reviewed documents from BELLA-ROJAS’s

immigration alien file (commonly referred to as an "A file”) that is maintained by United States

Citizenship and Immigration Services. The A file contained three fully executed Immigration

Service Forms 1-205, Warrant of Removal/Deportation.          The I-205s bear the photograph,

fingerprint, and signature of BELLA-ROJAS and confirm that he was removed from the United

States to Mexico on March 29, 2012 from Brownsville, Texas, on March 4, 2013 from Del Rio,

Texas, and on April 21, 2015 from El Paso, Texas.

       9.      The A file, along with criminal record checks, also confirms that on or around

March 23, 2015, BELLA-ROJAS was convicted in the United States District Court for the District

of Utah of reentry of previously removed alien, a felony.

       10.     On May 7, 2019, I asked the FBI Special Processing Center to compare the

fingerprints that ICE obtained from BELLA-ROJAS on or around April 29, 2019 with several

fingerprints from BELLA-ROJAS’s A file including the fingerprints obtained on each of his I-

205s. On May 7, 2019, the FBI successfully matched all submitted fingerprints to BELLA-ROJAS

and his FBI number.

       11.     Within BELLA-ROJAS’s A file are judicial findings and sworn statements by

BELLA-ROJAS to ICE indicating that BELLA-ROJAS is a citizen of Mexico. In addition,

BELLA-ROJAS’s A file indicates that he does not have any immigration benefit, document, or

status that would allow him to enter, be admitted, pass through, or reside in the United States

legally and he has neither sought nor obtained permission from the Attorney General of the United




                                                3
    Case 1:19-mj-00256-IDD Document 2 Filed 05/31/19 Page 4 of 4 PageID# 5




States or the Secretary of Homeland Security to reenter the United States following his formal

removals.

                                         CONCLUSION

          12.   Based the foregoing, I submit there is probable cause to believe that on or about

April 28, 2019, in Fairfax County, Virginia, within the Eastern District of Virginia, the defendant,

Raul BELLA-ROJAS, having been removed from the United States on or around March 29, 2012,

March 4, 2013, and April 21, 2015, and whose removal was subsequent to the conviction for

commission of a felony, was found in the United States without having obtained the express

consent of the Attorney General or the Secretary of the Homeland Security to reapply for

admission to the United States, in violation of Title 8, United States Code, Section 1326(a) and

(b)(1).




                                                      Rpn Simard
                                                      Deportation Officer
                                                      United States Immigration and Customs
                                                      Enforcement


Sworn to and subscribed before me
This    rday of May 2019.

                     Isl
     Michael S. Nachmanoff
     United States Magistrate Judge
The Honorable Michael S. Nachmanoff
United States Magistrate Judge
Alexandria, Virginia




                                                 4
